DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dale Jensen on 9/23/21.
The application has been amended as follows.
3.	Claim 4 has been amended to: The system of claim 1, wherein:
the solid electrolyte comprises sulfonic acid;
the solid electrolyte comprises a material comprising functionalized silica; and
the functionalized silica comprises one or more of silica gel, poly silica, pyro silicic acid, [[and]] or aerogel.
4.	Claim 6 has been amended to: The system of claim 1, wherein: 
the solid electrolyte comprises a sulfonic acid derivative that acts as a proton transporter; the sulfonic acid derivative is a reactive polymer; 
the reactive polymer is constructed to react with RNS and transport protons; and 
the reactive [[copolymer]] polymer has a structure of: 

    PNG
    media_image1.png
    84
    308
    media_image1.png
    Greyscale

where: 
R1 comprises one or more of H, -SO3H, -NHSO3H, -OSO3H ,-alkyl- SO3H; 
R2 comprises one or more of H, -OH, -CH2CH2OH, -alkyl-OH, -Cl; 
R3= -OCOR4;
R4= alkyl; and 
m>80, n <10,  p< 10.
5.	Claim 12 has been amended to: The system of claim 1, wherein: 
the solid electrolyte comprises a crosslinking polymer, the crosslinking polymer comprising one or more of a thermosetting plastic, natural rubber, synthetic rubber, epoxy, hydroxylated polymer, vinyl ester resin, [[and]] or poly vinylsilane.
6.	Claim 13 has been amended to: The system of claim 1, wherein: 
the device is an anode or cathode of a planar fuel cell or a tubular fuel cell; 
the fuel cell is constructed to operate between 25°C and 1000°C; 
the fuel cell is constructed to operate with water via [[an]] a H2 generating cartridge; 
fuel cell H2 is generated by Al alloys and a reducing agent; and 
the anode or cathode comprises a nano carbon based nano catalyst.
7.	Claim 16 has been amended to: The system of claim 1, wherein: 
the device constructed to generate electrical power utilizing water via [[an]] a H2 generating cartridge.
Allowable Subject Matter
8.	Claims 1-17 are allowed.
the invention is directed to a system comprising: a device, the device comprising a solid electrolyte, the solid electrolyte comprising a reactive nano silicate precursor, the reactive nano silicate precursor activated by a functional disturber, the functional disturber having a first end that is reactive with a silica/acid composite gel and a second end capable of transporting an ion, the functional disturber comprising a metal oxide capable of withdrawing an electron from the silica/acid composite gel.
	The prior art to Khe et al. (US 2018/0099905) discloses a silica/acid composite (abstract) but does not disclose, teach or render obvious a system comprising a device, the device comprising a solid electrolyte, the solid electrolyte comprising a reactive nano silicate precursor, the reactive nano silicate precursor activated by a functional disturber, the functional disturber having a first end that is reactive with a silica/acid composite gel and a second end capable of transporting an ion, the functional disturber comprising a metal oxide capable of withdrawing an electron from the silica/acid composite gel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724